298 So.2d 627 (1974)
In re Leonard Ray WILSON, Sr.
v.
Peggy Dickerson WILSON (York).
Ex parte Leonard Ray Wilson, Sr.
SC 690.
Supreme Court of Alabama.
August 8, 1974.
Hubert L. Taylor, Gadsden, for petitioner.
No brief for respondent.
COLEMAN, Justice.
Petition of Leonard Ray Wilson, Sr. for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Wilson, Sr. v. Wilson (York) 53 Ala.App. 194, 298 So.2d 622.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, MADDOX and McCALL, JJ., concur.